Exhibit 10.31

 

SEVERANCE AND CHANGE OF
CONTROL AGREEMENT

 

THIS SEVERANCE AND CHANGE OF CONTROL AGREEMENT (the “Agreement”) is made
effective of June 21, 2002, between JNI Corporation, a Delaware corporation
(“JNI”), and Paul Kim (“Employee”), subject to JNI’s Board of Directors’
approval.

 

RECITALS

 

A.                                   Employee is presently employed as the Vice
President of Finance of JNI.

 

B.                                     Employee and JNI desire to memorialize in
writing their understanding regarding severance payments and vesting of options
in the event of a Change in Control.

 

C.                                     Employee and JNI acknowledge that this
Agreement constitutes the entire agreement between the parties relating to
severance benefits and supersedes any and all other agreements, either oral or
in writing, between Employee and JNI and all other subsidiaries or affiliates of
JNI with respect to the matters discussed herein.

 

D.                                    JNI desires to make consistent all of its
arrangements with its employees with respect to the rights and responsibilities
of such employees following a change of control and Employee acknowledges the
need for such consistency.

 

AGREEMENT

 

In consideration of the promises and of the mutual covenants contained herein,
and for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties do hereby agree as follows:

 

1.  Effect of Certain Terminations after Change in Control.

 

1.1  Severance Package.  If within one (1) year after a Change in Control (as
that term is defined below) Employee’s employment is terminated without “Cause,”
or Employee resigns for “Good Reason,” then JNI will provide Employee with the
following “Severance Package,” provided Employee complies with the conditions
set forth in section 1.2 below: (i) Employee will receive a severance payment
equal to twelve (12) months’ of Employee’s base salary, payable [in a lump sum
within 30 days of such termination without Cause or resignation for Good
Reason]; and (ii) accelerated vesting of all options granted to Employee under
JNI’s stock option plans that, as of the date of such termination without Cause
or voluntary resignation for Good Reason, remain unexercised and unvested, to
the extent permissible by law.  The acceleration of vesting provision set forth
in this section 1.1 is notwithstanding and in addition to any existing vesting
provisions set forth in JNI’s stock option plans.

 

--------------------------------------------------------------------------------


 

1.2  Conditions to Receive Severance Package.  The Severance Package described
above will be paid provided Employee meets the following conditions: (a)
Employee complies with all surviving provisions of any confidentiality or
proprietary rights agreement signed by Employee; and (b) Employee executes a
full general release, in a form acceptable to JNI, releasing all claims, known
or unknown, that Employee may have against JNI, and any subsidiary or related
entity, their officers, directors, employees and agents, arising out of or any
way related to Employee’s employment or termination of employment with JNI.

 

1.3  280G.  Notwithstanding section 1.1 above, if it is determined that the
amounts payable to Employee under this Agreement, when considered together with
any other amounts payable to Employee as a result of a Change in Control, cause
such payments to be treated as excess parachute payments within the meaning of
Section 280G of the Internal Revenue Code, JNI shall reduce the amount payable
to Employee under this section 1.1 (to the least extent possible) to an amount
that will not subject Employee to the imposition of tax under Section 4999 of
the Internal Revenue Code.

 

1.4  Change in Control.  A “Change in Control” means: (i) the acquisition by an
individual person or entity or a group of individuals or entities acting in
concert, directly or indirectly, through one transaction or a series of related
transactions, of more than 50% of the outstanding voting securities of JNI; (ii)
a merger or consolidated of JNI with or into another entity after the
stockholders of JNI immediately prior to such transaction hold less than 50% of
the voting securities of the surviving entity; or (iii) a sale of all or
substantially all of the assets of JNI.

 

1.5  Termination for “Cause.”  For purposes of this Agreement, a termination for
“Cause” occurs if Employee is terminated for any of the following reasons: (i)
theft, dishonesty, or falsification of any JNI records; (ii) improper disclosure
of JNI’s confidential or proprietary information; (iii) Employee’s failure or
inability to perform any reasonable assigned duties after written notice from
JNI of, and a reasonable opportunity to cure, such failure or inability; or (iv)
Employee’s conviction of any criminal act which impairs his ability to perform
his duties as an employee of JNI.  Notwithstanding the foregoing clause (iii),
Employee may not be terminated for Cause as a result of his failure or inability
to perform assigned duties which are substantially inconsistent with  his duties
and responsibilities in effect during the year preceding the Change in Control
(or such shorter period of time as Employee was employed by JNI).

 

1.6  Voluntary Resignation for “Good Reason.”  After a Change in Control,
Employee may terminate Employee’s employment with JNI for “Good Reason” by
serving notice of resignation to JNI with a description of the circumstances
giving rise to the Good Reason.  For purposes of this Agreement, “Good Reason”
means: (i) Employee’s compensation, including salary, bonus and equity
compensation, are reduced from the compensation level in effect for Employee
during the year preceding the Change in Control (or such shorter period of time
as Employee was employed by JNI); (ii) a material diminution of Employee’s title
or duties with JNI; or (iii) JNI relocates Employee’s principal place of work to
a location more than sixty (60) miles from 10945 Vista Sorrento Parkway, San
Diego, CA 92130, without Employee’s prior written approval.

 

2

--------------------------------------------------------------------------------


 

1.7  Payment Upon Death or Disability.  Neither death nor disability shall
affect JNI’s obligations hereunder.

 

2.  At-Will Employment.  Employee acknowledges that Employee continues as an
at-will employee and agrees that nothing in this Agreement is intended to or
should be construed to contradict, modify or alter Employee’s at-will employment
relationship with JNI.

 

3.  No Other Severance Benefits.  Employee acknowledges and agrees that the
Severance Package provided pursuant to this Agreement is in lieu of any other
severance benefits to which Employee may be eligible under any other agreement
and/or JNI severance plan or practice.

 

4.  General Provisions.

 

4.1  Severability.  If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force without being impaired or
invalidated in any way.

 

4.2  Successors and Assigns.  The rights and obligations of JNI under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of JNI.  Employee shall not be entitled to assign any of his rights
or obligations under this Agreement, other than to his estate as provided in
section 1.7.

 

4.3  Applicable Law.  This Agreement shall be interpreted, construed, governed
and enforced in accordance with the laws of the United States of American and
the State of California.  Each of the parties irrevocably consents to the
exclusive jurisdiction of the federal and state courts located in San Diego,
California, as applicable, for any matter arising out of or relating to this
Agreement.

 

4.4  Amendments.  No amendment or modification of the terms or conditions of
this Agreement shall be valid unless in subsequent writing and signed by the
parties thereto.

 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

EMPLOYEE:

 

JNI CORPORATION

 

 

 

 

/s/ Paul H. Kim       7/10/02

 

 

By:

/s/ John C. Stiska

 

PAUL H. KIM

 

Title:

Interim CEO

 

 

 

 

 

 

 

 

 

Address:

10945 Vista Sorrento Parkway

 

 

 

 

San Diego, CA 92130

 

3

--------------------------------------------------------------------------------